      Case 1:20-cv-04762-TWT-AJB Document 1 Filed 11/23/20 Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT
               FOR THE N ORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

KAUSHIK PATEL,                               )
                                             )   Civil Action No.
Plaintiff,                                   )
                                             )
v.                                           )
                                             )    JURY TRIAL DEMANDED
CENTRAL BANK CORPORATION,                    )
                                             )
Defendant.                                   )
                                             )
________________________________             )

                       COMPLAINT FOR DAMAGES

      COMES NOW, Plaintiff KAUSHIK PATEL (“Patel” or “Plaintiff”), by and

through undersigned counsel, and files this First Complaint for Damages against

Defendant CENTRAL BANK CORPORATION (“CENTRAL BANK” or

“Defendant”), and shows the Court as follows:

                        JURISDICTION AND VENUE

                                        1.

      Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. § 1331

and 42 U.S.C § 2000e-5(f).

                                        2.




                                        1
      Case 1:20-cv-04762-TWT-AJB Document 1 Filed 11/23/20 Page 2 of 8



      The unlawful employment practices alleged in this Complaint were

committed within this district. In accordance with 28 U.S.C. § 1391 and 42 U.S.C.

§2000(e)-5(f), venue is appropriate in this Court.

                                      PARTIES

                                          3.

      Plaintiff KAUSHIK PATEL is subject to the jurisdiction of this Court.

                                          4.

      Defendant at all times material hereto has conducted business within this

District. Defendant is subject to specific personal jurisdiction in this Court over the

claims asserted herein.

                                          5.

      Defendant may be served with process by delivering a copy of the summons

and complaint to its registered agent, Joel Haber, 2365 Wall Street, Suite 120,

Conyers, GA. 30013.

                           FACTUAL ALLEGATIONS

                                          6.

      Defendant is now, and at all times relevant hereto, has been an employer

subject to the ADA.

                                          7.

      Plaintiff began his employment with Defendant on or around Januray 6, 2020.



                                           2
        Case 1:20-cv-04762-TWT-AJB Document 1 Filed 11/23/20 Page 3 of 8



                                            8.

        At the time of Plaintiff’s termination on or around June 15, 2020, he was in

the same position as when he was hired.

                                            9.

        Prior to being hired, Plaintiff was diagnosed with a disability, as that term has

been defined by the ADA. In particular, Plaintiff severly injured in his back.

                                           10.

        In or around January 6, 2019, Plaintiff verbally informed Scott, his direct

manager at Central Bank and Nilesh, the vice chairman at Central Bank, of Plaintiff’s

disabilities.

                                           11.

        Plaintiff was allowed to work from home due to his disability.

                                           12.

        At all times relevant, Defendant had knowledge of Plaintiff’s disabilities.

                                           13.

        On or around end of April 2020, Plaintiff informed Scott and Nilesh that he

needed an additional surgery due to an infection from the previous surgery on his

back.




                                            3
      Case 1:20-cv-04762-TWT-AJB Document 1 Filed 11/23/20 Page 4 of 8




                                           14.

      Plaintiff submitted a request for medical leave to have the surgery and that he

would return to work on June 22, 2020.

                                           15.

      Scott told Plaintiff that his request had been sent to a committee.

                                           16.

       Plaintiff did not receive any further information regarding the status of his

request.

                                           17.

      On June 15, 2020, Plaintiff was terminated.

                                           18.

      Defendant refused to accommodate Plaintiff’s disability and it would not have

caused an undue burden for Defendant to provide Plaintiff an accommodation. Any

reason given for Plaintiff’s termination is pretext for unlawful discrimination, based

on Plaintiff’s disability, and retaliation for Plaintiff engaging in protected activity.

                                           19.

      At all times relevant, Plaintiff has suffered from disabilities, within the

meaning of the ADA. Additionally, Defendant “regarded” Plaintiff as disabled.




                                            4
      Case 1:20-cv-04762-TWT-AJB Document 1 Filed 11/23/20 Page 5 of 8



                                         20.

      Defendant terminated Plaintiff’s employment because of his disabilities,

perceived disability, need for an accommodation, and/or because Plaintiff engaged

in protected activity by seeking a reasonable accommodation for his disabilities.

                                  COUNTS I & II

          VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

                (ADA DISCRIMINATION AND RETALIATION)

                                         21.

      Plaintiff repeats and re-alleges the preceding paragraphs as if set forth fully

herein.

                                         22.

      Section 102 of the ADA protects qualified individuals, including Plaintiff,

from adverse employment actions based on a known disability of the employee.

                                         23.

      At times relevant to this action, Plaintiff was a “qualified individual” as that

term is defined by the ADA.

                                         24.

      At times relevant to this action, Plaintiff has been an individual with

disabilities as that term has been defined by the ADA.

                                         25.



                                          5
      Case 1:20-cv-04762-TWT-AJB Document 1 Filed 11/23/20 Page 6 of 8



      At times relevant to this action, Defendant and individuals involved in the

decision to terminate Plaintiff were aware of Plaintiff’s disabilities, including at the

time of Defendant’s termination of Plaintiff.

                                          26.

      Plaintiff’s disabilities and/or need for a reasonable accommodation were

determinative factors in Defendant’s decision to terminate Plaintiff.

                                          27.

       At all times relevant, Plaintiff could perform the essential functions of his

position with, or without a reasonable accommodation.

                                          28.

       Defendant “regarded” Plaintiff as having a “disability” under the ADA.

                                          29.

       In terminating Plaintiff, Defendant discriminated against Plaintiff because of

his disabilities, and/or need for an accommodation, thus violating Plaintiff’s rights

under the ADA entitling him to all appropriate relief thereunder.

                                          30.

       In terminating Plaintiff after he sought a reasonable accommodation of time

off, Defendant retaliated against Plaintiff in violation of the ADA.




                                           6
      Case 1:20-cv-04762-TWT-AJB Document 1 Filed 11/23/20 Page 7 of 8



                                            31.

       As a result of Defendant’s unlawful actions, Plaintiff has suffered emotional

distress and other non-pecuniary damages, as well as economic damages, for which

he is entitled to recover from Defendant.

                                            32.

         Defendant acted with malice and in reckless indifference to Plaintiff’s

federally protected rights. Plaintiff is therefore entitled to punitive damages.

WHEREFORE, Plaintiff judgment as follows:

      (a) General damages for mental and emotional suffering caused by

          Defendant's misconduct;

      (b) Special damages for lost wages and benefits and prejudgment interest

          thereon,

      (c) Punitive damages;

      (d) Reasonable attorney’s fees and expenses of litigation;

      (e) Trial by jury as to all issues;

      (f) Prejudgment interest at the rate allowed by law;

      (g) Declaratory relief to the effect that Defendant has violated Plaintiff’s

           statutory rights;

      (h) All equitable relief available under the ADA, including

          injunctive relief of reinstatement, or front pay in lieu thereof,



                                            7
     Case 1:20-cv-04762-TWT-AJB Document 1 Filed 11/23/20 Page 8 of 8



        and prohibiting Defendant from further unlawful conduct of the

        type described herein; and

     (i) All other relief to which he may be entitled.

     This 23rd day of November, 2020.

                                             BARRETT & FARAHANY

                                             s/ Michael S. Wilensky
                                             Michael S. Wilensky
                                             Georgia Bar No. 321055
                                             Attorney for Plaintiff

1100 Peachtree Street, N.E.
Suite 500 Atlanta, GA 30309
(404) 537-4161
Michael@JusticeAtWork.com




                                         8
